PER CURIAM.
Appellant raises two issues on appeal. We affirm, but determine that one issue merits brief discussion: Whether the trial court erred in committing appellant to a moderate-risk commitment, which was stayed pending successful completion of community control, without having received a predisposition recommendation from the Department of Juvenile Justice regarding the most appropriate restrictiveness level for appellant.
In light of this court’s decision in T.M. v. State, 701 So.2d 1221 (Fla. 1st DCA 1997), we determine that the juvenile in this ease has not been “committed” within the meaning of the juvenile delinquency statute since his placement will only take place if he fails to successfully complete community control.
Affirmed.
BARFIELD, C.J., and WOLF and LAWRENCE, JJ., concur.